 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   AHKEEM DESHAVIER WILLIAMS,                         Case No. 1:20-cv-00063-LJO-SAB

12                  Plaintiff,                          ORDER REQUIRING PLAINTIFF TO FILE
                                                        APPLICATION TO PROCEED IN FORMA
13           v.                                         PAUPERIS OR PAY FILING FEE WITHIN
                                                        THIRTY DAYS
14   ROBERT H. STOVER, et al.,

15                  Defendants.

16

17          Ahkeem Deshavier Williams (“Plaintiff”), a pretrial detainee, is appearing pro se in this

18 civil rights action pursuant to 42 U.S.C. § 1983. On January 13, 2020, Plaintiff filed a complaint

19 along with an application to proceed in forma pauperis by a prisoner. Plaintiff’s in forma
20 pauperis application is not adequately completed. Plaintiff indicates that he receives disability

21 payments, but did not include the amount that he receives. Further, Plaintiff is in the custody of

22 the Kings County Jail and the certificate from the institution stating the amount of funds in his

23 inmate account was issued November 25, 2019, almost two months ago. Plaintiff shall be

24 required to complete an application to proceed without prepayment of fees that corrects these

25 deficiencies.

26          Accordingly, IT IS HEREBY ORDERED that:

27          1.     The Office of the Clerk is directed to provide Plaintiff with an application to

28                 proceed in forma pauperis by a prisoner;


                                                    1
 1          2.      Within thirty (30) days from the date of service of this order, Plaintiff shall file

 2                  the attached application to proceed in forma pauperis, completed and signed,

 3                  which includes a current trust account statement, or in the alternative, pay the

 4                  $400.00 filing fee for this action;

 5          3.      No extension of time will be granted without a showing of good cause; and

 6          4.      The failure to comply with this order will result in dismissal of this action,

 7                  without prejudice.

 8
     IT IS SO ORDERED.
 9

10 Dated:        January 16, 2020
                                                              UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                          2
